                    UNITED STATES DISTRICT COURT
                               FOR THE
                         DISTRICT OF VERMONT

CHERYL ROUSSEAU and PETER       :
ROUSSEAU,                       :
                                :
     Plaintiffs,                :
                                :
            v.                  :    Case No. 2:18-cv-205
                                :
JOHN BOYD COATES, III, M.D.,    :
and CENTRAL VERMONT MEDICAL     :
CENTER, INC.,                   :
                                :
     Defendants.                :

                          OPINION AND ORDER

     In 1977, Dr. John Boyd Coates agreed to artificially

inseminate Cheryl Rousseau with genetic material from an unnamed

medical student.   Cheryl and her husband Peter now claim that,

unbeknownst to them until very recently, Dr. Coates in fact used

his own genetic material and is the biological father of their

daughter.    The Complaint against Dr. Coates and Central Vermont

Medical Center, Inc. (“CVMC”) asserts several causes of action,

including medical negligence, fraud, and breach of contract.

     Defendants have each moved to dismiss for lack of subject

matter jurisdiction and failure to state a claim.    For the

reasons set forth below, Dr. Coates’s motion to dismiss is

denied. CVMC’s motion to dismiss is granted, all claims against

CVMC are dismissed without prejudice, and the Rousseaus are

granted leave to amend their Complaint.

                         Factual Background

     Jurisdiction in this case is based upon diversity, as Cheryl
and Peter Rousseau are citizens of Florida, Dr. Coates is a

citizen of Vermont, and CVMC is located in Berlin, Vermont.      For

purposes of the pending motions to dismiss, the allegations in

the Complaint will generally be accepted as true.

     The Rousseaus were married in October 1974.    Once married,

they explored conceiving a child through artificial insemination.

They met with Dr. Coates, who agreed to perform the insemination

procedure using genetic material from an unnamed medical student.

Dr. Coates informed the Rousseaus that the unnamed student

resembled Peter Rousseau, met specific characteristics that

Cheryl Rousseau required, and had been tested for the purpose of

being a donor of genetic material.   Dr. Coates also required

Peter Rousseau to retain counsel and agree in a written contract

to adopt any child born as a result of the procedure.

     Dr. Coates allegedly performed the procedure twice on Cheryl

Rousseau, both times at Central Vermont Hospital (now CVMC).

Although he had pledged to use the genetic material of the

aforementioned anonymous medical student, the Rousseaus claim

that Dr. Coates instead used his own genetic material.    As a

result, Dr. Coates is allegedly the father of the Rousseaus’

daughter, born December 27, 1977.

     Dr. Coates continued to serve as Cheryl Rousseau’s

obstetrician and gynecologist for a year after the child’s birth.

Although he allegedly knew that he was the father, he never


                                2
disclosed that fact to the Rousseaus or their daughter.     Dr.

Coates currently denies the allegation that he used his own

genetic material to impregnate Cheryl Rousseau, and denies that

he is the biological father of her daughter.

     In October of 2018, the Rousseaus’ daughter, now known as

Barbara Mary Frances Gordon, used DNA testing in an effort to

learn more about her biological father.    When she received the

results of that testing, she allegedly learned that Dr. Coates

was her genetic father.

     The Complaint presents nine causes of action: medical

negligence; failure to obtain informed consent; fraud; battery;

negligent infliction of emotional distress; intentional

infliction of emotional distress; breach of contract; violation

of the Consumer Protection Act; and negligent supervision by

CVMC.   CVMC is also alleged to be liable on the basis of

respondeat superior.

     Dr. Coates and CVMC have each moved to dismiss the

Complaint.    Dr. Coates argues that this case centers on paternity

and is governed by the Vermont Parentage Act.    The Vermont

Parentage Act provides procedures for genetic testing, but

prohibits testing of an anonymous donor.    Dr. Coates submits that

the statutory prohibition prevents the Rousseaus from proving

their case.   He also contends that subject matter jurisdiction is

lacking under the domestic relations exception to diversity


                                  3
jurisdiction.   CVMC argues that the Complaint fails to state a

plausible claim that Dr. Coates was its employee or agent, that

it had no duty to supervise, and that it cannot be held liable

for his actions.

     The Rousseaus submit that the focus of this case is Dr.

Coates’s fraudulent acts, that compliance with the Vermont

Parentage Act is therefore not required, and that the domestic

relations exception does not apply.    In response to CVMC’s motion

to dismiss, the Rousseaus argue that the motion cannot be granted

because it relies upon facts outside the Complaint.

                             Discussion

I.   Dr. Coates’s Motions to Dismiss

     A.    Failure to State a Claim

     Dr. Coates first moves to dismiss for failure to state a

claim under Fed. R. Civ. P. 12(b)(6).     To survive a Rule 12(b)(6)

motion to dismiss, “a complaint must contain sufficient factual

matter . . . to ‘state a claim to relief that is plausible on its

face.’”   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).     The Court

must accept the allegations in the Complaint as true and draw all

reasonable inferences in favor of the non-movant.     See ATSI

Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir.

2007).    A plaintiff is not required to provide “detailed factual

allegations,” but must assert “more than labels and conclusions.”


                                  4
Twombly, 550 U.S. at 555.

     Dr. Coates argues that the Complaint should be dismissed

because it seeks relief that is barred by state statute.

Specifically, he submits that to prevail on any of their claims

the Rousseaus must first establish that he is the genetic parent

of their daughter.    That question, he contends, must be resolved

in a parentage proceeding in state court pursuant to the Vermont

Parentage Act, 15C V.S.A. §§ 101, et seq. (“Parentage Act” or

“Act”).

     The Parentage Act provides that “[a] proceeding to

adjudicate the parentage of a child shall be maintained in

accordance with this title and with the Vermont Rules for Family

Proceedings,” except in circumstances that do not apply here.

15C V.S.A. § 104(a).    “Original actions to adjudicate parentage

may be commenced in the Family Division of the Superior Court” of

the State of Vermont.    Id. § 104©.   The Act “applies for all

purposes, including the rights and duties of parentage under the

law.”   Id. § 203.   Actions that may be joined with a parentage

proceeding under the Parentage Act include “a proceeding for

parental rights and responsibilities, parent-child contact, child

support, child protection, termination of parental rights,

divorce, annulment, legal separation, guardianship, probate or

administration of an estate or other appropriate proceeding, or a

challenge or rescission of acknowledgment of parentage.”     Id. §


                                  5
110.

       Section 601 of the Parentage Act states that “[g]enetic

testing shall not be used to challenge the parentage of a person

. . . who is a donor.”    Id. § 601.   A “donor” is defined in the

statute as “a person who contributes a gamete or gametes or an

embryo or embryos to another person for assisted reproduction or

gestation, whether or not for consideration.”     Id. § 102(8).    The

Act also explicitly excludes “donor” from the definition of

“alleged genetic parent.”    Id. § 102(3)©.   Dr. Coates submits

that because of the prohibition in Section 601, the Rousseaus

cannot compel him to undergo genetic testing, are thus unable to

prove paternity, and the Complaint must be dismissed.

       As Dr. Coates notes in his briefing, the Parentage Act and

similar statutes across the country are designed in part to

provide anonymity and protection to both the donor and the

mother.    See, e.g., Stitham v. Henderson, 2001 ME 52, ¶ 8, 786

A.2d 598, 601 (“The biological mother may not want the paternity

of the biological father determined because she does not want him

to establish a relationship with the child . . . .”).     In keeping

with those principles, such statutes make clear that an anonymous

donor of gametes is not considered the natural father of the

child.    See, e.g., Cal. Fam. Code § 7613(b)(1); Wis. Stat. §

891.40(2); Colo. Rev. Stat. § 19-4-106(2).     The Parentage Act’s

bar against genetic testing to determine the identity of a donor


                                  6
is consistent with that policy interest in preserving donor

anonymity.

     This case is not about parentage, parental rights, or

protection of anonymity.   Accepting the facts in the Complaint as

true, the case is about fraud and deception.   The Rousseaus claim

that over 40 years ago, Dr. Coates lied to them and used his own

genetic material to become the biological father of their child.

They are asserting a host of claims, including medical

negligence, intentional infliction of emotional distress, and

breach of contract.   This is not the type of case that, as

contemplated in the Parentage Act, might ultimately be joined

with a parental rights or child support proceeding.   See 15C

V.S.A. § 110.   The child in this case is in her 40s, the alleged

fraud was only recently discovered, and the Rousseaus are seeking

damages.

     As the Rousseaus properly argue, the Vermont Legislature

cannot have intended the anonymity provisions in the Parentage

Act to protect a doctor who allegedly committed fraud.   Indeed,

while genetic testing in this case may be necessary to determine

the nature of Dr. Coates’s actions, it will not be undertaken to

accomplish any of the goals envisioned by the Parentage Act, or

to assist in the types of proceedings typically adjudicated in

state family court.   The Court therefore finds that the Parentage

Act, and specifically the bar on genetic testing of a donor, does


                                 7
not apply in this case.   Dr. Coates’s motion to dismiss on that

basis is denied.

     B.   Subject Matter Jurisdiction

     Dr. Coates next moves to dismiss for lack of subject matter

jurisdiction, arguing that this case is barred by the domestic

relations exception to diversity jurisdiction.   A case is

properly dismissed for lack of subject matter jurisdiction

pursuant to Rule 12(b)(1) “when the district court lacks the

statutory or constitutional power to adjudicate it.”    Makarova v.

United States, 201 F.3d 110, 113 (2d Cir. 2000); see Fed. R. Civ.

P. 12(b)(1).   If subject matter jurisdiction is challenged, the

plaintiff has the burden of proving by a preponderance of the

evidence that jurisdiction exists.    Makarova, 201 F.3d at 113.

     The Supreme Court has long held that “the whole subject of

the domestic relations of husband and wife, parent and child,

belongs to the laws of the States and not to the laws of the

United States.”    In re Burrus, 136 U.S. 586, 593–94 (1890); see

also Ankenbrandt v. Richards, 504 U.S. 689, 703 (1992).      The

Second Circuit has explained that the domestic relations

exception “is not based on Article III of the Constitution but is

instead an interpretation of the diversity statute.”    Williams v.

Lambert, 46 F.3d 1275, 1283 (2d Cir. 1995).   In Ankenbrandt, the

Supreme Court acknowledged that the exception applies to “a

narrow range of domestic relations issues,” and affirmed “the


                                 8
validity of the exception as it pertains to divorce and alimony

decrees and child custody orders.”   504 U.S. at 704.

     Dr. Coates contends that the domestic relations exception

applies because the Rousseaus seek to establish paternity.      Some

district courts in this Circuit have held that a paternity

dispute does not trigger the exception.   See Tomas v. Gillespie,

385 F. Supp. 2d 240, 243 (S.D.N.Y. 2005) (“Since the Supreme

Court’s limitation of the doctrine in Ankenbrandt, the ‘domestic

relations’ exception has not been applied to cases involving

solely a declaration of paternity.”); Westover ex rel. Gray v.

Durant, 75 F. Supp. 2d 31, 34 (N.D.N.Y. 1999) (“Paternity has

never been included within the scope of the domestic relations

exception, perhaps because the exception relates to issues

arising within the context of marriage while paternity does not

necessarily.”).   Even assuming, for the sake of argument, that

the domestic relations exception could apply to a paternity

action, the exception is not appropriate here because, as

discussed above, this case has nothing to do with domestic

relations.

     The Rousseaus are bringing a civil damages action.       They do

not seek any sort of domestic or family law relief.     The

fundamental issue is whether, in 1977, Dr. Coates provided them

the specific genetic material he promised.   If he did not, he may

be liable under the various causes of action alleged in the


                                 9
Complaint.   This is not a domestic relations case, and the

domestic relations exception does not deprive this Court of

subject matter jurisdiction.

     Dr. Coates argues in the alternative that even if this case

“does not fall squarely within the ambit of the domestic

relations exception,” the Court should abstain from asserting

jurisdiction until the question of paternity has been determined

in state court.   ECF No. 4 at 13.    His briefing discusses passage

of the Parentage Act as a means of modernizing Vermont’s

parentage laws, with the focus of the legislation being the best

interests of the child.    Id. at 15.   The relevance of that

legislative history here is unclear, as the Rousseaus’ daughter

is over 40 years old and her best interests are not at issue.

     Dr. Coates cites Ankenbrandt for the proposition that

abstention may be appropriate “in a case involving elements of

the domestic relationship even when the parties do not seek

divorce, alimony, or child custody,” or when “difficult questions

of state law bearing on policy problems of substantial public

import” are at stake.    504 U.S. at 705-06.   Reliance on these

passages is misplaced.    First, there is no “domestic

relationship” in question in this case.    Dr. Coates was a medical

services provider to Cheryl Rousseau.    Their relationship was

professional, and his alleged paternity does not bring this case

within the “narrow” confines identified in Ankenbrandt and its


                                 10
predecessors.   Id. at 701.   Second, this case does not give rise

to important state law policy concerns that would justify

abstention.   The facts alleged are extraordinary, and thus lack

broad implications for the State of Vermont and its laws

governing domestic relations.    The Court therefore declines to

abstain on the grounds argued by Dr. Coates, and his motion to

dismiss for lack of subject matter jurisdiction is denied.

II.   CMVC’s Motion to Dismiss for Failure to State a Claim

      CVMC has moved to dismiss the Complaint as well.      Its

initial arguments incorporate those submitted by Dr. Coates.       The

Court has denied relief to Dr. Coates, and likewise denies relief

to CVMC to the extent it relies on Dr. Coates’s motion.

      CVMC also offers its own grounds for dismissal under Federal

Rule of Civil Procedure 12(b)(6).      As noted above, Rule 12(b)(6)

requires a plausible claim.     Iqbal, 556 U.S. at 678.     “A claim

has facial plausibility when a plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”      Id.    Conclusory

allegations are insufficient.    Id.    CVMC contends that the

allegations against it are merely conclusory and fail to assert

plausible claims under either respondeat superior or negligent

supervision theories.

      The Complaint alleges that CVMC provided services to

patients through the use of attending and other physicians with


                                  11
whom it contracted to use its facilities.     The Complaint further

alleges that those physicians were agents or employees of CVMC;

CVMC led patients to believe those physicians were agents or

employees of CVMC; CVMC had a duty to supervise its physicians,

ensuring that each physician adhered to applicable standards of

care; and CVMC breached that duty.     Asserting a theory of

respondeat superior, the Complaint alleges that Dr. Coates was

operating in the course and scope of his job duties when he

artificially inseminated Cheryl Rousseau.

     CVMC submits that the Complaint should be construed as

alleging that Dr. Coates had admitting privileges.     Such

privileges, CVMC argues, do not make a physician an employee or

agent of the admitting hospital and thus cannot serve as a basis

for a respondeat superior claim.     In their opposition, the

Rousseaus contend that the concept of admitting privileges is not

alleged in the Complaint, and thus may not be considered at the

Rule 12 stage of the case.   See Leonard F. v. Isr. Disc. Bank of

N.Y., 199 F.3d 99, 107 (2d Cir. 1999) (“In adjudicating a Rule

12(b)(6) motion, a district court must confine its consideration

to facts stated on the face of the complaint, in documents

appended to the complaint or incorporated in the complaint by

reference, and to matters of which judicial notice may be

taken.”).   The Court agrees that such additional facts cannot be

considered at this time.


                                12
     Nonetheless, the Complaint asserts claims that are not

sufficiently supported by the factual allegations.    The Complaint

alleges that Dr. Coates was acting in an employment or agency

relationship with the hospital, but provides no further details

about that relationship.   “Under the doctrine of respondeat

superior, a hospital may be vicariously liable for the medical

malpractice of physicians, nurses, and other healthcare

professionals who act in an employment or agency relationship to

the hospital.”   I.M. v. United States, 362 F. Supp. 3d 161, 198

(S.D.N.Y. 2019) (citing New York case law).    “However, a hospital

is generally not liable for the malpractice of a private

physician who does not serve as an employee or agent of the

hospital, and who independently treats a patient at a hospital as

an independent private physician.”    Id. at 199 (citing New York

case law).   The nature of Dr. Coates’s affiliation with CVMC,

including possible contractual arrangements, thus carries legal

significance.

     The allegations in the Complaint that Dr. Coates was either

an employee or agent of Central Vermont Hospital are conclusory,

and the Court is “not bound to accept as true a legal conclusion

couched as a factual allegation.”    Jazini v. Nissan Motor Co.,

Ltd., 148 F.3d 181, 185 (2d Cir. 1998).    Without sufficient

factual support to assert a plausible legal claim, the

allegations against CVMC are ripe for dismissal.     See Iqbal, 556


                                13
U.S. at 678.   CMVC’s motion to dismiss for failure to state a

claim is therefore granted, and the claims against it are

dismissed without prejudice.

III. Leave to Amend

     As the claims against CVMC are being dismissed without

prejudice, they may be reasserted in an amended pleading.

Indeed, in the course of discovery the Rousseaus may obtain

additional information about Dr. Coates’s relationship with

Central Vermont Hospital/CVMC, the scope of his alleged

employment or agency, and any legal duties the hospital may have

owed to his patients.   Accordingly, the Rousseaus are granted

leave to amend their Complaint within 60 days of this Opinion and

Order.   After the expiration of 60 days, leave to amend will be

granted only with further leave of the Court.

                            Conclusion

     For the reasons set forth above, Dr. Coates’s motion to

dismiss (ECF No. 4) is denied; CVMC’s motion to dismiss (ECF No.

5) is granted; all claims against CVMC are dismissed without

prejudice; and the Rousseaus are granted leave to file an amended

complaint within 60 days of this Opinion and Order.

     DATED at Burlington, in the District of Vermont, this 17th

day of July, 2019.

                               /s/ William K. Sessions III
                               William K. Sessions III
                               District Court Judge
